DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-16 have been presented for examination on the merit. 

Priority
Applicants have claimed priority to U.S. patent application Ser. No. 15/791,554 (divisional) filed on Oct. 24, 2017, which is a divisional of U.S. patent application Ser. No. 13/619,128 filed on Sep. 14, 2012, which is a continuation-in-part of U.S. application Ser. No. 12/768,696, filed Apr. 27, 2010, which claims priority of U.S. Provisional Application No. 61/172,939, filed Apr. 27, 2009”.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551,32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 12/768,696 (Issued as Patent No. 8,889,161), fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The said Application does not provide support for a 09/14/12.

Claim Objections
Claims 4-5, 15 and 20 are objected to because of the following informalities:  certain chemical names and compounds are capitalized. Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.— The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5,  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite for reciting “a topical composition comprising an antibacterial agent comprising….. said microcapsules a therapeutic agent for topical use…”. This is indefinite because it is not clear if the microcapsule composition comprises an antibacterial agent or a therapeutic agent, which is much broader. 
Regarding claims 3 and 13, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 3 and 13 are indefinite for being in an improper Markush language format. The claim employs the term “selected from the group consisting of”, which is proper, but also recites the terms “including” for each class of agents, which is equivalent to “comprising”.   It is improper to use the term “comprising” because it opens the scope to unrecited species (See Ex parte Dotter, 12 USPQ 382 (Bd. App. 1931)). Since one of ordinary skill in the art would not be reasonably apprised what the scope of these Markush species is, the claims are rendered indefinite. Note: MPEP § 803.02. 
Claim 7 recites the limitation "… increses the molecular weight of an isocyanate functionalized polyurethane shell" in the method of claim 4.  There is insufficient antecedent basis for this limitation in the claim. Claim 4 does not recite an isocyanate functionalized polyurethane shell. Claim 4 does not recite a polyurethane. 
Claims 13 is indefinite for reciting a groups of species as therapeutic agent which include flavoring agents, flavoring aldehydes, esters, alcohols, sage, parsley, oils,  fruit oil essences, etc. There is no evidence that any of such agents have therapeutic effect or are known in the art as a therapeutic agent.  
Claim 13 is also indefinite for reciting terms “similar material”; “including those derived from” and “bean-and nut-derived flavors such as” which render the scope of claim indefinite. 
Claim 13 is further indefinite for reciting (methyl salicylate).  Limitations enclosed within parentheses are not considered a part of the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 4-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tardi et al (US 20080044464) in view of Gardner (WO 8303061) and Lasic (Novel applications of liposomes, TIBTECH, July 1998).

 Tardi et al teach a liposome composition comprising a liposome containing an internal solution comprising one or more encapsulated transition metal ions and one or more therapeutic agents, wherein the liposomes may be in an external solution (See [0029]).  
The term "liposome" as used herein means vesicles comprised of one or more concentrically ordered lipid bilayers encapsulating an aqueous phase. Formation of such vesicles requires the presence of "vesicle-forming lipids" which are amphipathic lipids capable of either forming or being incorporated into a bilayer structure (See [0072]). 
The said liposomes may comprise a hydrophilic polymer-lipid conjugate such as a polyalkylether-lipid conjugate. Preferably, such a polymer is a polyalkylether, including polyethylene glycol (PEG), polymethylene glycol, polylactic acid, etc. Preferably, such a polymer has a molecular weight between about 350 and 5000 daltons (See [0077]).  
Disclosed are liposomes with an encapsulated or "internal" medium comprising a transition metal in a "metal compatible solution". Use of a metal compatible solution prevents precipitation of the metal or minimizes precipitation to an extent sufficient to allow for pharmaceutical use of the liposomes (See [0128]).
metal compatible solutions are those that are also pharmaceutically acceptable such as ones comprising triethanolamine (TEA), sodium chloride, sodium acetate/acetic acid, sodium citrate/citric acid or sugars such as sucrose, dextrose and lactose, etc. Preferably, the metal compatible solution is buffered and has pH in a physiological range (See [0133]).  The external solution is also preferably a buffered solution (See [0136]).
Suitable active agents include, for example, prodrugs, diagnostic agents, therapeutic agents, pharmaceutical agents, drugs, proteins, peptides, vitamins, steroids and steroid analogs, etc. The agent must be permeable across a liposomal membrane in order to achieve loading (See [0119]).
Tardi et al lack a specific disclosure on the composition comprising two sets of microcapsules and its topical administration or dosage form. These are known in the art as shown by Gardner and Lasic.

Gardner discloses dual microcapsules, which can be employed to release a wide variety of drugs to a host over a wide range of preselected drug release rates. The said microcapsules are hereinafter characterized as dual microcapsules in that they include an outer semipermeable membrane which encapsulates two separate and distinct encapsulated components. One encapsulated component is a liquid material. The second encapsulated component is a smaller microcapsule, hereinafter referred to as a mini-microcapsule (See abstract and Summary).
The said mini-microcapsule has a functional material encapsulated therein. The component encapsulated within the mini-microcapsule diffuses across the wall of the 
In an embodiment, a single component is encapsulated in the mini-microcapsule with the second component encapsulated by the outer membrane serving solely or principally a transport medium for the agent encapsulated within the mini-microcapsule. The two membranes included in the dual microcapsule will be fabricated from different polymeric materials and will have different diffusion rates for the component encapsulated within the mini-microcapsule (See pages 2-3). 
Gardner states that the dual microcapsules will have outer diameters in the range of from about 20 µm to 2 mm. The physical size of the mini-microcapsules will be such that they easily fit within the outer membrane of the dual microcapsules. Typically, the mini-microcapsules will have diameters in the range of from about 1 um to 1 mm (See page 9).
The polymeric material employed will be selected to be semipermeable to the Conjugate and/or Functional Agent to be encapsulated and/or -formed within the Dual Microcapsules. The diffusion rates of materials encapsulated within the dual microcapsules are a function both of the encapsulated materials and the polymeric material from which the membranes are fabricated. The diffusion rates can be modified by giving the membranes a physical or chemical treatment subsequent to their preparation (See page 11).
aqueous core was composed of 13 grams of phosphate buffered saline solution plus 2 grams (wet weight) of previously prepared mini-microcapsules (See pages 22-23).

Lasic teach that liposomes are self-assembled colloidal particles that occur naturally and can be prepared artificially. Several products rely on their colloidal, chemical, microencapsulating and surface properties; these products range from drug-dosage forms (antifungals, anticancer agents, vaccines) and cosmetic formulations (skin-care products, shampoos) to diagnostics and various uses in the food industry (See page 307, 1st col).  Molecules can be roughly divided into the polar and the nonpolar according to the symmetry and distribution of their electronic clouds. Some molecules, however, possess a polar and a nonpolar group on the same molecule; these molecules are called amphiphiles and, owing to hydrophilic and lipophilic interactions, they can self-organize and form ordered structures in solvents. In these self-assembled structures, molecules are oriented in such a way that the polar portion of the molecule is in contact with the polar environment and shields the nonpolar part, and vice versa. Well-known amphiphiles include soaps, detergents and polar lipids (lecithins, kephalins) and, in aqueous mixtures, these molecules are able to form several different phases (See page 307, 2nd col).  
Lasic further disclose that current industrial applications of liposomes are based on their colloidal properties (size, microencapsulation, membrane mechanical strength and surface properties) as they are defined during their preparation. Novel systems may incorporate some time-dependent or other specific inducible changes in the liposome st col).
Lipid bilayers and liposomes exhibit various phase transitions that might be used to trigger drug release or liposome fusion upon an appropriate trigger. Lipid bilayers can exist in a low-temperature solid–ordered phase and, above a certain temperature, in a fluid–disordered phase; the temperature of this phase transition, Tc, can be tailored by selecting the proper lipids (See page 308, 2nd col). 
For drug delivery, liposomes can be formulated as a suspension, as an aerosol or in a (semi)solid form such as a gel, cream or dry powder; in vivo, they can be administered topically or parenterally (See page 314, 1st col). 

It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Gardner and Lasic with that of Tardi et al to arrive at the instant invention. It would have been obvious to do so because Tradi et al teach liposomes made of a lipid and polymer and comprising an aqueous solution in the core comprising a metal salt compatible formulation does not expressly recite that the liposome structures may have a second subset. However as Gardner teach it is well known in the art to have structures that may contain a smaller structure within. Tardi et al also disclose encapsulation of drugs in liposomes for delivery but do not expressly teach different delivery routes or dosage forms. As such one of ordinary skill in the art would have been motivated to have looked in the art for 
Accordingly, all elements of the examined claims were known in the art and it would have been obvious to one of ordinary skill in the art to have combined them with a reasonable expectation of success. 
 In other words, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Additionally, the claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

Claims 1-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tardi et al (US 20080044464) in view of Gardner (WO 8303061) and Lasic (Novel applications of liposomes, TIBTECH, July 1998) and Ouali et al (US 20110230390).

The teaching of Tardi et al, Gardner and Lasic are delineated above and incorporated herein. 
The combined teaching discloses liposomes or microcapsules made of lipid and or polymers but lack a specific disclosure on the polymer being crosslinked or an amphiphilic polyurethane. This is known in the art as shown by Ouali et al. 
Ouali et al teach a process for producing perfume-containing microcapsules having both an aqueous inner phase and an oily inner phase, which can be used in home or personal care products, as well as to the process for producing these microcapsules and the consumer products containing them (See abstract and [0011]).	The core is encapsulated in a crosslinked polyurea or polyurethane wall formed by reaction of a polyamine or polyol with at least one polyisocyanate and with at least one cationic organic compound (See [0039]).  The specific composition of the polyurea or polyurethane wall is key in obtaining microcapsules that are at the fine balance between release and retention so as to achieve satisfactory slow and constant release of fragrances over time, once the capsules are placed on textiles, skin or hair (See [0043]). The aqueous phase comprises water and optionally other water miscible solvents, preferably together with a hydrophilic active. Such hydrophilic active is for example a perfume, an antimicrobial or antifungal agent (See [0028]).
Examples of suitable consumer product bases include liquid detergents,  perfumes, colognes or after-shave lotions, perfumed soaps, shower or bath salts, mousses, creams, oils or gels, hair care products such as shampoos, body-care products, deodorants or antiperspirants, cosmetic preparations, etc (See [0084]).

It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Ouali et al with that of Gardner, Lasic and Tardi et al to arrive at the instant invention. It would have been obvious to do so because Tradi et al teach liposomes made of a lipid and polymer and comprising an aqueous solution in the core comprising a metal salt compatible 
As such one of ordinary skill in the art would have been motivated to have looked in the art for a suitable polymer for the encapsulating shell as taught by Ouali et al. 
While Ouali et al do not specifically recite that the polyurethane is amphiphilic, given the broadest reasonable interpretation means that the said polyurethane may be amphiphilic. That is Ouali et al’s recitation of polyurethane encompasses amphiphilic polyurethane.  Additionally, Tardi et al teach amphipathic vesicles. 
Accordingly, all elements of the examined claims were known in the art and it would have been obvious to one of ordinary skill in the art to have combined them with a reasonable expectation of success. 
 In other words, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Additionally, the claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,434,044. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims would have been obvious over the reference claims. 
Instant claims are drawn to a topical microcapsule composition comprising an antibacterial agent comprising: a plurality of microcapsules and a carrier, each of said microcapsules comprising at least one amphiphilic polyurethane polymer substantially disposed as a semipermeable shell around a buffered solution, said microcapsule composition comprising at least a first subset of microcapsules, wherein the first subset of microcapsules comprises within each of said microcapsules a therapeutic agent for topical use on epithelial tissue; wherein the therapeutic agent permeates the shell.
The reference claims are drawn to a product for treating or reducing the likelihood of caries, comprising a microcapsule composition comprised of a first plurality of microcapsules and a second plurality of microcapsules, said first plurality of 
Both claim sets are to a microcapsule formulation comprising a buffered solution and an active additive and wherein the polymer shell is amphiphilic polyurethane polymer. While the preamble and the arrangement of claim limitations are slightly different the invention and claim scopes are very similar and the modifications would have been obvious.

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,434,046. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims would have been obvious over the reference claims. 
Instant claims are drawn to a topical microcapsule composition comprising an antibacterial agent comprising: a plurality of microcapsules and a carrier, each of said microcapsules comprising at least one amphiphilic polyurethane polymer substantially 
The reference claims are drawn to a topical microcapsule composition comprising: a plurality of microcapsules and a carrier, each of said microcapsules comprising at least one amphiphilic polyurethane polymer substantially disposed as a semi-permeable shell around a buffered solution, said microcapsule composition comprising at least a first subset of microcapsules, wherein the first subset of microcapsules comprises within each said microcapsules, a therapeutic agent for topical use on epithelial tissue; wherein the therapeutic agent permeates the shell. 
Both claim sets are to a microcapsule formulation comprising a buffered solution and an active additive and wherein the polymer shell is amphiphilic polyurethane polymer. While the preamble and the arrangement of claim limitations are slightly different the invention and claim scopes are very similar and the modifications would have been obvious.

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,434,047. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims would have been obvious over the reference claims. 
Instant claims are drawn to a topical microcapsule composition comprising an antibacterial agent comprising: a plurality of microcapsules and a carrier, each of said 
The reference claims are drawn to a microcapsule formulation comprising a plurality of microcapsules and a carrier, each of said microcapsules having a semi-permeable shell formed of at least an amphiphilic polyurethane polymer having a molecular weight between 1,000 g/mol to 20,000 g/mol, and encapsulating therein a buffered solution and an additive, wherein said buffered solution is in contact with the semi-permeable shell, wherein the microcapsules are disposed within the carrier. 
The differences are that reference claim 1 recites the inclusion of an additive while the instant claim 1 recites the addition of a therapeutic agent. However both additive and therapeutic agent overlap, such as in an antimicrobial agent. Also the intended use limitation is different, which is not given patentable distinction.  As such the differences between instant claims and reference claims would have been obvious to one of ordinary skill in the art. 
In other words, both claim sets are to a microcapsule formulation comprising a buffered solution and an active additive and wherein the polymer shell is amphiphilic polyurethane polymer. While the preamble and the arrangement of claim limitations are slightly different the invention and claim scopes are very similar and the modifications would have been obvious.
  
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,675,227. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims would have been obvious over the reference claims. 
Instant claims are drawn to a topical microcapsule composition comprising an antibacterial agent comprising: a plurality of microcapsules and a carrier, each of said microcapsules comprising at least one amphiphilic polyurethane polymer substantially disposed as a semipermeable shell around a buffered solution, said microcapsule composition comprising at least a first subset of microcapsules, wherein the first subset of microcapsules comprises within each of said microcapsules a therapeutic agent for topical use on epithelial tissue; wherein the therapeutic agent permeates the shell.
The reference claims are drawn to a therapeutic composition comprising a plurality of microcapsules and a carrier, said plurality of microcapsules formed as a polymer substantially disposed as a semi-permeable shell prepared by an interfacial polymerization of a reverse emulsion by combining: (a) a buffered solution comprising a therapeutic agent, (b) an oil phase, (c) said polymer, and (d) an emulsifying agent, which is soluble into the oil phase and which sterically stabilizes the buffered solution, and wherein the therapeutic agent permeates the shell of the microcapsule.
The differences are essentially in the arrangement of the limitations and the intended use limitations. Both claim sets are to a microcapsule formulation comprising a buffered solution and an active additive and wherein the polymer shell is amphiphilic polyurethane polymer. While the preamble and the arrangement of claim limitations are .  

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 32-35 of U.S. Patent No. 10,688,026. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims would have been obvious over the reference claims. 
Instant claims are drawn to a topical microcapsule composition comprising an antibacterial agent comprising: a plurality of microcapsules and a carrier, each of said microcapsules comprising at least one amphiphilic polyurethane polymer substantially disposed as a semipermeable shell around a buffered solution, said microcapsule composition comprising at least a first subset of microcapsules, wherein the first subset of microcapsules comprises within each of said microcapsules a therapeutic agent for topical use on epithelial tissue; wherein the therapeutic agent permeates the shell.
The reference claims are drawn to a microcapsule formulation comprising a plurality of microcapsules and a carrier, said microcapsules formed by contacting: an aqueous buffered solution to an oil phase, a polymer, and an emulsifying agent, said emulsifying agent which is soluble into the oil phase and which sterically stabilizes the buffered solution, wherein each of said microcapsules having a semi-permeable shell and encapsulating therein said buffered solution and an additive, wherein said buffered solution is in contact with the semi-permeable shell, and wherein the microcapsules are substantially disposed within the carrier. 
.  

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, 17-35 of U.S. Patent No. 9,814,657 in view of Gardner (WO 8303061). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims would have been obvious over the reference claims in view of Gardner. 
Instant claims are drawn to a topical microcapsule composition comprising an antibacterial agent comprising: a plurality of microcapsules and a carrier, each of said microcapsules comprising at least one amphiphilic polyurethane polymer substantially disposed as a semipermeable shell around a buffered solution, said microcapsule composition comprising at least a first subset of microcapsules, wherein the first subset of microcapsules comprises within each of said microcapsules a therapeutic agent for topical use on epithelial tissue; wherein the therapeutic agent permeates the shell.
The reference claims are drawn to a bone cement or bioactive glass product for increasing the bone mass of a mammal, comprising a microcapsule composition comprising an amphiphilic polyurethane polymer substantially disposed as a semi-permeable shell around a buffered solution and at least one bone mass increasing 
The difference is that reference claims do not expressly recite two subset of microcapsules, while instant claims do. However this would have been obvious to do because as recited by Gardner it is well known in the art that microcapsule structures may be in different sizes and wherein one may be inside the other and wherein each contain different material in their cores. As such the differences between instant claims and reference claims would have been obvious to one of ordinary skill in the art. 

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15, 20-22 of U.S. Patent No. 8,889,161. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims would have been obvious over the reference claims. 
Instant claims are drawn to a topical microcapsule composition comprising an antibacterial agent comprising: a plurality of microcapsules and a carrier, each of said microcapsules comprising at least one amphiphilic polyurethane polymer substantially disposed as a semipermeable shell around a buffered solution, said microcapsule composition comprising at least a first subset of microcapsules, wherein the first subset of microcapsules comprises within each of said microcapsules a therapeutic agent for topical use on epithelial tissue; wherein the therapeutic agent permeates the shell.
The reference claims are drawn to a composition for topical administration, wherein the composition comprises a microcapsule composition comprising at least one polymer disposed as a semi-permeable shell around, and in direct contact with, an 
The differences are essentially in the arrangement of the limitations and the intended use limitations. Both claim sets are to a microcapsule formulation comprising a buffered solution and an active additive and wherein the polymer shell is amphiphilic polyurethane polymer. While the preamble and the arrangement of claim limitations are slightly different the invention and claim scopes are very similar and the modifications would have been obvious.  

Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/577,212 (US 20200009028). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims would have been obvious over the reference claims. 
Instant claims are drawn to a topical microcapsule composition comprising an antibacterial agent comprising: a plurality of microcapsules and a carrier, each of said microcapsules comprising at least one amphiphilic polyurethane polymer substantially disposed as a semipermeable shell around a buffered solution, said microcapsule composition comprising at least a first subset of microcapsules, wherein the first subset 
The reference claims are drawn to a product for increasing the bone mass of a mammal, comprising a microcapsule composition comprising an amphiphilic polyurethane polymer substantially disposed as a semipermeable shell around a buffered solution, said microcapsule composition comprising at least a first subset of microcapsules and a second subset of microcapsules, wherein the first subset of microcapsules comprises a bone mass increasing therapeutic agent and wherein the second subset of microcapsules comprises a second therapeutic agent, wherein the bone mass increasing therapeutic agent and the second therapeutic agent each permeate their respective shells, and wherein the composition is suitable for delivery to a mammal. 
Both claim sets are to a microcapsule formulation comprising a plurality of microcapsules comprising a buffered solution and an active agent and wherein the polymer shell is amphiphilic polyurethane polymer. While the preamble and the arrangement of claim limitations are slightly different the invention and claim scopes are very similar and the modifications would have been obvious.  
This is a provisional nonstatutory double patenting rejection.

Claims 1-16 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615.  The examiner can normally be reached on M-F, 7-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                          /Mina Haghighatian/        

Mina Haghighatian
Primary Examiner
Art Unit 1616